      0:19-cv-02475-JMC         Date Filed 12/11/20       Entry Number 87        Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION


Wonderland Switzerland AG,                    )
                                              )
       Plaintiff,                             )       Case No. 0:19-cv-2475-JMC
                                              )
                v.                            )       Judge J. Michelle Childs
                                              )
Britax Child Safety, Inc.,                    )
                                              )
       Defendant.                             )
                                              )

                           JOINT SUBMISSION OF AMENDED
                      SCHEDULING ORDER PER ORDER (ECF NO. 81)

       Pursuant to paragraph 1 of the Court’s Third Amended Scheduling Order (ECF No. 81),

Plaintiff and Defendant jointly submit a Fourth Amended Scheduling Order in the above matter

and request that the Court enter the same pursuant to Fed. R. Civ. P. 6(b) and Local Civil Rule

6.01. The parties submit a proposed Fourth Amended Scheduling Order herewith. See Exhibit

A.

       Paragraph 1 of the existing Scheduling Order (ECF No. 81) requires that the schedule be

amended to include calendar dates (rather than placeholder dates) within ten days of the Court’s

issuance of its claim construction order (ECF No. 84). In addition to substituting calendar dates

as required by the order, the parties jointly propose altering the dates in the scheduling order to

move any due date falling on a weekend to the following Monday. In particular, relative to the

placeholder dates specified in the existing Scheduling Order (ECF No. 81), the following dates

have been adjusted:

            •   Paragraph 4: date modified to Monday, February 8, 2021, from February 6.

            •   Paragraph 5: date modified to Monday, March 8, 2021, from March 6.

                                                  1
      0:19-cv-02475-JMC       Date Filed 12/11/20      Entry Number 87       Page 2 of 4




           •   Paragraph 6: date modified to Monday, March 22, 2021, from March 20.

           •   Paragraph 11: first date modified to Monday, July 26, 2021, from July 24;

               second date altered to August 30, 2021, from August 28.

           •   Paragraph 12: first date modified to Monday, August 2, 2021, from July 31;

               second date modified to Monday, August 30, 2021, from August 28.


       The dates in the existing Scheduling Order have not otherwise been altered.

       WHEREFORE, the parties respectfully request that the Court enter the attached Fourth

Amended Scheduling Order submitted herewith.


WE SO MOVE

_s/ Jason A. Pittman________
Tim F. Williams (Fed. Id. 6276)                    Gary C. Ma (pro hac vice)
Jason A. Pittman (Fed. Id. 10270)                  FINNEGAN, HENDERSON, FARABOW,
DORITY & MANNING, P.A.                             GARRETT & DUNNER, LLP
P.O. Box 1449                                      Hung Kuo Building
Greenville, S.C. 29602-1449                        12D, 167 DunHua North Road
Tel: 864-271-1592                                  Taipei, Taiwan 105
Fax: 864-233-7342                                  Tel.: +886 2 2712 7001 ext. 102
timw@dority-manning.com                            Fax: (202) 408-4400
jpittman@dority-manning.com                        gary.ma@finnegan.com

Frank A. DeCosta, III (pro hac vice)               Attorneys for Plaintiff Wonderland
Aaron L. Parker (pro hac vice)                     Switzerland AG
Daniel F. Klodowski (pro hac vice)
FINNEGAN, HENDERSON, FARABOW,
GARRETT & DUNNER, LLP
901 New York Ave., NW
Washington, DC 20001
Tel.: (202) 408-4000
Fax: (202) 408-4400
frank.decosta@finnegan.com
aaron.parker@finnegan.com
daniel.klodowski@finnegan.com




                                               2
      0:19-cv-02475-JMC        Date Filed 12/11/20   Entry Number 87   Page 3 of 4




WE SO MOVE

  S / Tara C. Sullivan
K&L GATES LLP
Tara C. Sullivan
134 Meeting Street
Suite 500
Charleston, SC 29401
Phone: 843.579.5600
tara.sullivan@klgates.com

Alan L. Barry (pro hac vice)
Benjamin E. Weed (pro hac vice)
Christopher J. Fahy (pro hac vice)
Devon C. Beane (pro hac vice)
Gina A. Johnson (pro hac vice)
Erik J. Halverson (pro hac vice)
70 W. Madison St.
Suite 3300
Chicago, IL 60602
Phone: 312-372-1121
alan.barry@klgates.com
benjamin.weed@klgates.com
christopher.fahy@klgates.com
devon.beane@klgates.com
gina.johnson@klgates.com
erik.halverson@klgates.com

Attorneys for Defendant Britax Child Safety, Inc.




                                             3
      0:19-cv-02475-JMC        Date Filed 12/11/20     Entry Number 87       Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

JOINT SUBMISSION OF AMENDED SCHEDULING ORDER PER ORDER (ECF NO.

81) has been served on December 11, 2020, on all counsel of record by the Court’s Electronic

Filing System.



                                              s/ Jason A Pittman
                                            Jason A. Pittman (Fed. Id. 10270)
                                            DORITY & MANNING, P.A.
                                            P.O. Box 1449
                                            Greenville, South Carolina 29602
                                            Telephone: (864) 271-1592
                                            Facsimile: (864) 233-7342
                                            Email: jpittman@dority-manning




                                               4
